Citation Nr: 0612689	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether an overpayment of non-service-connected pension 
benefits was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  The 
veteran perfected an appeal as to the issue of whether an 
overpayment of nonservice connected pension benefits was 
properly created.  The Board remanded the case in December 
2004.

A hearing was held in September 2005 before the undersigned 
Veterans Law Judge sitting at the RO.

In July 2005, the veteran submitted claims of service 
connection for liver cancer, diabetes mellitus and an 
esophageal condition.  As those issues have not been properly 
developed on appeal, they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that an overpayment of nonservice 
connected pension benefits was not properly created.  

When a debt results from an individual's participation in a 
benefits program, the individual must be informed of the 
exact amount of the debt, and the collection methods to be 
employed.  38 C.F.R. § 1.911(d) (2005).  The individual must 
also be notified of his rights and remedies, specifically, 
that he may informally dispute the debt, or the amount of the 
debt; that he may request a waiver; that he may request a 
hearing; and that he may appeal the underlying debt. 38 
C.F.R. § 1.911(b), (c).

In March 2001, the veteran was awarded nonservice connected 
pension benefits, effective from October 2000.  In January 
2002, he submitted an Improved Pension Eligibility 
Verification Report, indicating that he was not receiving 
Social Security benefits.  By letter dated in September 2002, 
the RO notified the veteran that his pension benefits were 
being reduced, effective from April 2001, on the basis that 
he became entitled to Social Security benefits as of February 
2001.  The RO indicated that it was assumed that he received 
his first check in March 2001, which would be counted on 
April 1, 2001.  The veteran's pension benefits were reduced 
effective from April 1, 2001.  An overpayment was created in 
the amount of $10,021.  There is no indication in the record 
that the RO verified the date that the veteran first received 
Social Security benefits.

Additionally, the claims file does not contain a copy of 
notification from the VA Debt Management Center (DMC) 
informing the veteran of the amount of indebtedness.  The 
statement of the case does not indicate the total amount of 
the overpayment or indicate how the overpayment was 
calculated.  Therefore, the RO should obtain and associate 
with the claims file, notice issued by the DMC of the 
overpayment at issue, including notice of the of the amount 
of the overpayment as well as of the veteran's right to 
request a waiver of recovery of this overpayment.  If such a 
letter of notification of indebtedness is not available, then 
a certification from the DMC of the issuance of that notice 
should be obtained and associated with the claims file.  The 
Board notes that in the May 2003 notice of disagreement, the 
veteran asserted that he had submitted a request for waiver 
of recovery of the overpayment but that that correspondence 
had been lost.  The DMC should be requested to furnish all 
copies of any documents submitted by the veteran.  In 
addition, the RO should provide the veteran a paid and due 
audit indicating how the overpayment was created.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the VA Debt 
Management Center (DMC) has sent a letter 
to the veteran notifying him of the 
amount of the overpayment incurred and 
his right to request a waiver.  The RO 
should obtain and associate with the 
claims file copies of all outstanding 
records related to the matter on appeal 
as held by the DMC, to include a copy of 
any notice letter to the veteran 
concerning the amount of any overpayment 
incurred and his right to request a 
waiver.  If such a letter of notification 
of indebtedness is not available, then a 
certification from the DMC indicating the 
date of the demand letter, which 
contained the veteran's notice of 
appellate rights, as well as when and 
where it was sent and whether it was 
returned as undeliverable, should be 
obtained and associated with the claims 
file.  Any copies of any documents 
submitted by the veteran should also be 
furnished by the DMC and associated with 
the claims file.

2.  After the above-requested action is 
complete, the RO should set forth in the 
record a paid and due audit of the 
nonservice connected pension benefits for 
the identified period of the overpayment 
now at issue on appeal.  This audit 
should reflect all amounts actually paid 
to the veteran, as well as the amounts 
properly due or deducted from those 
amounts for the time period at issue.  In 
addition, this audit should include the 
exact amount of the overpayment that has 
already been repaid by the veteran.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

